Citation Nr: 0103579	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-16 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Determination of proper initial rating effective prior to 
and as of June 10, 1999,  for tinnitus, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran served in active service from 
July 1945 to August 1946. 

In addition, the Board notes that, in the July 1999 
substantive appeal, the veteran requested a hearing before a 
traveling member of the Board.  In August 1999, the veteran 
submitted a statement indicating that he wished to waive his 
right to an in-person hearing, and that he accepted a video 
conference hearing before a member of the Board.  As such, 
the video conference hearing was scheduled for October 20, 
1999.  However, as per a September 1999 VA form 21-4138 
(Statement in Support of Claim), the veteran canceled the 
video conference hearing and requested that it be 
rescheduled.  Subsequently, in a December 2000 VA form 21-
4138, the veteran indicated that he wished to withdraw his 
request for a hearing, and thus, the Board will proceed with 
its review on the present record.  See 38 C.F.R. § 20.704 
(2000).


REMAND

I.  Service Connection for Bilateral Hearing Loss.

In this case, in a November 1998 rating decision, the RO 
denied the veteran's claim of service connection for 
bilateral hearing loss.  At present, the veteran's case is 
before the Board for appellate review. 

In this respect, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board also notes that the claims file lacks the veteran's 
treatment records from various private and/or non-VA health 
care providers.  Specifically, as per October 1997 VA forms 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs) and a June 1998 statement 
from M. Hal Pearlman, M.D., it appears the veteran has been 
treated by various private health care providers including, 
but not limited to, Dr. Pearlman from 1980 to the present, 
and the Carbondale Hearing Center during 1980.  However, as 
the claims file is devoid of the mentioned records, the RO 
should assist the veteran in obtaining the above discussed 
records.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

Furthermore, the Board finds that the claims file does not 
contain sufficient evidence to review the veteran's claim of 
service connection for bilateral hearing loss.  In this 
respect, the law is clear that if the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

II.  Determination of Proper Initial Rating
Effective Prior to and as of June 10, 1999,  For Tinnitus.

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the veteran's claim of determination of proper initial rating 
effective prior to and as of June 10, 1999 for tinnitus.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

In this respect, the Board finds that the veteran's treatment 
records from Dr. Pearlman from 1980 to the present, and the 
records from the Carbondale Hearing Center during 1980, 
discussed above, may be relevant to this issue.  As such, the 
RO must attempt to obtain these records prior to the Board's 
adjudication of this issue.  After obtaining these treatment 
records, the RO should readjudicate the veteran's claim of 
determination of proper initial rating effective prior to and 
as of June 10, 1999 for tinnitus.  In doing so, the RO must 
take into consideration the new criteria for diseases of the 
ear including tinnitus (changed by regulatory amendment 
effective June 10, 1999, per 64 Fed. Reg. 25208, 25209 
(1999)), and the holdings in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 clearly dictates that such signs 
and symptoms be attributed to the service-connected 
condition). 

With respect to the applicable law, by regulatory amendment 
effective June 10, 1999, changes were made to the schedular 
criteria for evaluation of diseases of the ear including 
tinnitus.  See 64 Fed. Reg. 25208, 25209 (1999).  And, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2000).  As such, the 
Secretary is obligated to apply June 10, 1999 as the 
effective date for the revised criteria for disorders of the 
ear, and thus, is prevented from applying the liberalizing 
law rule stated in Karnas, see supra.  Thus, the revised 
rating schedule for disorders of the ear cannot be applied to 
a claim for any date prior to June 10, 1999.  See 38 U.S.C.A. 
§ 5110(g)(West 1991 & Supp. 2000).

Under the criteria effective prior to June 10, 1999, a 10 
percent evaluation for tinnitus contemplated tinnitus which 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma.  This was the maximum evaluation provided 
under Diagnostic Code 6260 prior to June 10, 1999.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (1998). 

As of June 10, 1999, the revised regulations removed the 
requirement that the tinnitus be persistent as a symptom of 
head injury, concussion or acoustic trauma, and now only 
requires that the tinnitus be recurrent.  Diagnostic Code 
6260 provides for a maximum rating of 10 percent.  However, a 
newly added Note to the provision effective June 10, 1999, 
indicates that a separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) regarding his treatment by 
all health care providers who have 
treated him for problems with his ears 
and/or hearing including, but not 
limited to, M. Hal Pearlman, M.D., from 
1980 to the present, and the Carbondale 
Hearing Center in 1980.  Once the 
necessary authorizations are received 
from the veteran, the RO should contact 
these health care providers, and 
request that they submit copies of all 
records regarding the veteran's 
treatment.  All records subsequently 
received should be made a permanent 
part of the appellate record. 
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the veteran that the above records 
could not be obtained.

2.  The RO should arrange for the 
veteran to undergo VA examination by 
the appropriate specialist to evaluate 
the nature, severity, and etiology of 
any bilateral hearing loss.  If no 
bilateral hearing loss is found, the 
examiner should so indicate.  The 
claims file and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted.  Following a review of the 
veteran's medical records and history, 
including the June 1998 statement from 
Dr. Pearlman possibly linking current 
hearing loss to active service, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current bilateral hearing loss 
is related to the service connected 
tinnitus.  Additionally, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
any current bilateral hearing loss is 
related to the veteran's active 
service.  It is requested that the 
examiner discuss and reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

4.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, on the basis of 
all available evidence.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

5.  The RO should readjudicate the 
veteran's claim of determination of 
proper initial rating effective prior to 
and as of June 10, 1999,  for tinnitus, 
currently evaluated as 10 percent 
disabling.  In doing so, the RO must take 
into consideration all relevant 
additional evidence of record; the new 
criteria for diseases of the ear 
including tinnitus (changed by regulatory 
amendment effective June 10, 1999, per 64 
Fed. Reg. 25208, 25209 (1999)); 38 
U.S.C.A. § 5110(g) (West 1991 & Supp. 
2000); and the holdings in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), 
Fenderson v. West, 12 Vet. App. 119 
(1999) and Mittleider v. West, 11 Vet. 
App. 181 (1998).  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




